DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Umetani et al. (US Patent 5,697,299; hereinafter Umetani).
With regards to claim 1, Iwamoto teaches an inking system (FIG. 1) for a rotary printing unit, the rotary printing unit comprising a nip area between an inking cylinder (21) and an etched cylinder (22), the nip area being arranged to retain ink (FIG. 1), the inking system comprising:
	a pipe (30) comprising an ink outlet configured to pour ink to the nip area by pouring the ink on top of the inking cylinder ([0026]; FIG. 1);
a supply device (including 10)10) configured to supply the pipe with the ink ([0027]; FIG. 1);
a sensor (40) configured to measure a level of the ink in the nip area ([0026, 0033]);
a control system (including 70) functionally connected to the supply device (10) and to the sensor, control system being configured to maintain a desired level of ink ([0033-0034]).

Umetani teaches an inking system comprising: a carriage (95) configured to carry the ink outlet and the sensor back and forth along a length of the nip area (col. 3, lines 25-40).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the carriage as taught by Umetani to for attaching the ink supply means 30 as taught by Iwamoto to provide ink equally along the length of the inking roller (col. 3, lines 21-46; Umetani).  Thus, the combination of Iwamoto and Umetani would teach the control system being configured to maintain a desired level of ink ([0033-0034]; Iwamoto) along the length of the nip area (col. 3, lines 25-46; Umetani)
With regards to claim 2, Iwamoto, as combined with Umetani, teaches the inking system according to claim 1, wherein the carriage (including 95; Umetani) comprises a releasable mount (74; FIG. 1; Umetani) for connecting and disconnecting the pipe from the carriage (col. 8, lines 21-28; Umetani).
With regards to claim 3, Iwamoto, as combined with Umetani, teaches the inking system according to claim 1, wherein there is no return channel from the nip area back to the supply device suitable for transporting ink from the nip area to the supply device (see FIG. 1 of Iwamoto, no return line is shown).
With regards to claim 5, Iwamoto, as combined with Umetani, teaches (citations to Iwamoto) the inking system according to claim 1, wherein the inking cylinder (21) and the etched cylinder (22) are arranged so that an axis between the inking cylinder and the etched cylinder is tilted to the ink outlet (see FIG. 1, the ink outlet is tilted toward the left following the curvature of 21).
With regards to claim 6, Iwamoto, as combined with Umetani, teaches (citations to Iwamoto)  the inking system according to claim 1, wherein the sensor (40) is arranged tilted to the ink outlet towards the nip area (FIG. 1).
With regards to claim 7, Iwamoto, as combined with Umetani, teaches (citations to Iwamoto) the inking system according to claim 1, wherein the ink outlet (at the tip of 30) is arranged above the inking cylinder (21) and on the side of the nip area (see FIG. 1).
With regards to claim 8, Iwamoto, as combined with Umetani, teaches (citations to Iwamoto) the inking system according to claim 1, for the rotary printing unit having an inline quality control system ([0037], by checking the amount of ink in the ink container), wherein the supply device is suitable for adjusting the ink characteristics (by supplying ink having different viscosity from different ink bottles).
With regards to claim 9, Iwamoto, as currently combined with Umetani, teaches the inking system according to claim 1.  However, Iwamoto, as currently combined with Umetani,  is silent regarding wherein the supply device comprises an ink chamber connected to a pressure pump for delivering pressurized gas to the ink chamber, and the pressure pump is controllable electronically to adjust a pressure value of a gas output by the pressure pump for dosing a flow of ink coming out of the ink chamber.
Umetani teaches the supply device comprises an ink chamber connected to a pressure pump (4) for delivering pressurized gas to the ink chamber (col. 6, line 61 to col. 7, line 2), and the pressure pump is controllable electronically to adjust a pressure value of a gas output by the pressure pump for dosing a flow of ink coming out of the ink chamber (col.  7, lines 25-53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pressure pump and its control as taught by Umetani to provide pressure to the ink chamber as taught by Iwamoto to supply ink in a controlled manner as originally intended.
With regards to claim 10, Iwamoto, as combined with Umetani, teaches a rotary printing unit comprising the inking cylinder (21); and etched cylinder (22); the nip area between the inking cylinder and the etched cylinder, and the inking system according to claim 1, 
wherein the nip area is arranged to retain ink (see FIG. 1).
However, Iwamoto, as combined with Umetani, is silent regarding the inking cylinder is configured to rotate in a direction that brings ink toward the nip area, and the etched cylinder is configured to rotate in a same direction than the inking cylinder.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, there is a finite number of rotations between rollers 21 and 22 (i.e. clockwise/counter clockwise for both rollers 21/22, clockwise for 21 and counter clockwise for 22 or vice versa).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to operate the inking cylinder and etched cylinder as taught by Iwamoto, as combined with Umetani, including the directions as claimed with reasonable expectation of inking the printing drum as originally intended.
With regards to claim 11, Iwamoto, as combined with Umetani, teaches a method for inking a rotary printing unit, comprising 
providing ink to the nip area (via 30) through the ink outlet by pouring ink on top of an inking cylinder (21) using a flow of ink ([0026]; FIG. 1);
measuring a local ink level (using 40) in the nip area ([0026, 0033]);
(lower dashed line; FIG. 3), increasing the flow of ink to increase the local ink level ([0034]; FIG. 3); and
whenever the local ink level is above a second boundary value (upper dashed line; FIG. 3), decreasing the flow of ink to decrease the local ink level in the nip area ([0034]; FIG. 3), 
wherein the second boundary value is larger or equal to the first boundary value ([0034], see FIG. 3).
However, Iwamoto is silent regarding a method comprising: translating an ink outlet back and forth along a nip area containing ink used for printing; and  measuring a local ink level in the nip area with a sensor that translates along with the ink outlet.
Umetani teaches a method for an inking system comprising: translating an ink outlet back and forth along a nip area (via 95) containing ink used for printing (col. 3, lines 25-40). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach the ink supply means 30 and sensor 40 as taught by Iwamoto to the carriage 95 as taught by Umetani to provide ink equally along the length of the inking cylinder.  Thus, the combination of Iwamoto and Umetani would teach measuring a local ink level (using 40; Iwamoto) in the nip area ([0026, 0033]; Iwamoto) with a sensor that translates along with the ink outlet (col. 3, lines 25-40; Umetani).
With regards to claim 12, Iwamoto, as combined with Umetani, teaches (citations to Iwamoto) the method according to claim 11, wherein the inking cylinder (21) and the etched cylinder (22) are arranged so that an axis between the inking cylinder and the etched cylinder is tilted to the ink outlet (see FIG. 1, the ink outlet is tilted toward the left following the curvature of 21).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Umetani et al. (US Patent 5,697,299; hereinafter Umetani), and further in view of Imai et al. (US Patent 4,362,104; hereinafter Imai).
With regards to claims 4 and 13, Iwamoto, as combined with Umetani, teaches the inking system according to claim 1 and the method according to claim 11, respectively.  However, Iwamoto, as combined with Umetani, is silent regarding wherein the sensor is a laser sensor.
Imai teaches an ink amount detection sensor wherein the sensor is a laser sensor (col. 3, lines 54-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a known type of ink sensor as taught by Imai to use as the sensor of Iwamoto, as combined with Umetani, with reasonable expectation of detecting the ink amount as originally intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853